DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-20 as they appear in the Response filed 08 June 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2015/0339604 A1 to Alikhan et al. (“Alikhan”), in view of U.S. Pat. App. Pub. No. 2005/0065807 A1 to DeAngelis et al. (“DeAngelis”), further in view of U.S. Pat. App. Pub. No. 2014/0279307 A1 to Kuster et al. (“Kuster”), further in view of U.S. Pat. App. Pub. No. 2019/0156256 A1 to Argyros et al. (“Argyros”), and further in view of WIPO Int’l Pub. No. WO 2007/005975 A2 to Vlasimsky et al. (“Vlasimsky”).
Regarding independent claim 1, Alikhan discloses the following limitations:
“A method, comprising: receiving, by a device, historical risk data identifying historical risks associated with entities.” Alikhan discloses, in its title, a method and application for business initiative performance management. Alikhan discloses, in para. [0076]: “The system consists of a 1) data layer 200, for sourcing and organizing information on the risk factors, deal descriptors, conditional impacts, and mitigations, 2) an analytics layer 202, to learn patterns of performance from historical initiatives and apply the learned patterns to predict risks that may arise in new initiatives and their expected impacts, and 3) a user-interaction layer 204, to provide individual and portfolio views of initiatives, as well as to capture input from users about new initiatives, observed impacts, and mitigation actions. FIG. 8 shows a sketch of an example system architecture built specifically to manage initiatives.” With respect to the “Mitigation Actions” and “Quarterly Initiative Performance” shown in FIG. 8, Alikhan discloses, in para. [0093], “For the hierarchical taxonomy of the performance factors, each deeper layer is a sub-layer of a performance factor of the higher layer. As noted above, initially to help establish the hierarchical taxonomy anticipated performance factors are identified (such as risks) and may be leveraged based upon prior experience. The performance factors may be assigned to one or more teams of people to address. Validated performance factors and mitigation actions may flow directly into periodic tracking, such as quarterly tracking for example. Performance factors and mitigation actions may be tracked on a business initiative by business initiative basis.” The receiving of inputs by the data management layer of the system, in Alikhan, reads on the claimed “receiving, by a device.” The quarterly-tracked risks, in Alikhan, read on the claimed “historical risk data identifying historical risks,” and the teams of people assigned to perform initiatives in Alikhan read on the claimed “entities.”
“Receiving, by the device, historical compliance data identifying historical compliance actions performed by the entities.” See paras. [0076] and [0093] of Alikhan of the immediately preceding bullet point. The receiving of inputs by the data management layer of the system, in Alikhan, reads on the claimed “receiving, by a device.” The quarterly-tracked mitigation actions, in Alikhan, read on the claimed “historical compliance data identifying historical compliance actions,” and the actions of the parties involved in executing initiatives read on the claimed “performed by the entities.” Additionally or alternatively, any of the performance events occurring during the initiatives that complies with an objective (e.g., by servicing a customer), in Alikhan, reads on the claimed “compliance actions.”
“Wherein the historical compliance data identifies historical compliance with laws or rules by the entities.” Alikhan discloses, in para. [0060], “Risk status is included in reporting and is tracked over time. That is, on a regular basis, previously reported risks are reviewed by relevant stake holders--which risks are resolved and how, which risks remain influential and what has been/could be done to address the risks. As a result, best practices and lessons learned for addressing specific risks are systematically culled, providing various business benefits such as guiding mitigation planning.” Data on resolving of risks, in Alikhan, reads on the claimed “historical compliance data.” Such data identifying best practices, in Alikhan, reads on the claimed “identifies historical compliance with laws or rules by the entities,” wherein virtually any act that is not illegal is an act in “compliance with laws”, and wherein best practices are a type of rule.
“Selecting, by the device, one or more data pre-processing techniques, from a set of data pre-processing techniques, based on at least one of: a type associated with the historical risk data, a type associated with the historical compliance data, a source of the historical risk data, a source of the historical compliance data, a format of the historical risk data, or a format of the historical compliance data.” Alikhan discloses, in para. [0049], “An initial taxonomy may be created for categorizing business initiative risks through manual examination of status reports from a set of historical initiatives, and also discussions that are conducted with SMEs to identify key factors for inclusion in the taxonomy. A team of researchers and consultants may peruse numerous historical performance reports, for example, to glean insights and structure them into a comprehensive and consistent set of underlying performance drivers. Once an initial set of performance drivers is constructed, the team may also elicit perspectives from a broad range of experts, ranging from portfolio managers and project executives to functional leaders, to ensure relevance and completeness of the taxonomy. Input from both documents and experts may be synthesized and reconciled to form a standard taxonomy that is applicable to data capture across multiple initiatives.” Alikhan discloses, in para. [0077], “From FIG. 8, we see that the data management layer 200 provides connectivity to the data sources supporting the risk management approach, and performs extract, transform, and load (ETL) functions to integrate data pulled from disparate data sources into a single source of truth. In other words, it validates, consolidates, and interconnects the information so that each data element is fully verifiable and consistent. For our application, data tables were carefully designed to build flexibility into the data layer and allow modifications and/or extensions to the risk taxonomy as the initiative sets evolve over time.” The application of the extract function by the data management layer of the system in Alikhan reads on the claimed “selecting, by the device, one or more data pre-processing techniques.” The extract function and the review of reports and generation of insights by experts in Alikhan read on the claimed “set of data pre-processing techniques.” The capability of the extract function to extract information from the inputs in Alikhan reads on at least the claimed “based on at least one of: a type associated with the historical risk data,” in that the extract function in Alikhan must have characteristics that make it capable of extracting information from the received inputs.
“Pre-processing, by the device and using the selected one or more data pre-processing techniques, the historical risk data and the historical compliance data to convert the historical risk data and the historical compliance data into a predetermined format.” See paras. [0049] and [0077] of Alikhan from the immediately preceding bullet point. Execution of the extract function by the system in Alikhan reads on the claimed “pre-processing, by the device and using the selected one or more data pre-processing techniques.” The quarterly-tracked performance events for initiatives (including, e.g., risks and mitigation actions) in Alikhan (see FIG. 8 and paras. [0076] and [0093]) read on the claimed “historical risk data” and “historical compliance data,” respectively. The conversion of input data into extracted data, via the extract function of Alikhan, reads on the claimed “convert the historical risk data and the historical compliance data into a predetermined format,” with whatever format the extract function is designed to provide reading on the claimed “predetermined format.” Alternatively, the extract, transform, and load functions disclosed in para. [0077] of Alikhan read on the claimed “pre-processing” features.
“Performing, by the device and after conversion of the historical risk data and the historical compliance data into the predetermined format,” “processing on the historical risk data and the historical compliance data.” Alikhan discloses, in para. [0077], “From FIG. 8, we see that the data management layer 200 provides connectivity to the data sources supporting the risk management approach, and performs extract, transform, and load (ETL) functions to integrate data pulled from disparate data sources into a single source of truth. In other words, it validates, consolidates, and interconnects the information so that each data element is fully verifiable and consistent. For our application, data tables were carefully designed to build flexibility into the data layer and allow modifications and/or extensions to the risk taxonomy as the initiative sets evolve over time.” The transforming and loading functions of Alikhan read on the claimed “processing,” and Alikhan also teaches the claimed “after conversion of the historical risk data and the historical compliance data into the predetermined format” aspect because the transforming and loading functions taking place after the extract function. Alternatively, the validate, consolidate, and interconnect functions of Alikhan read on the claimed “processing.”
“Training, by the device and based on a result of the” “processing, a machine learning model with the historical risk data and the historical compliance data to generate a structured semantic model, wherein the structured semantic model is trained to generate semantic information.” Alikhan discloses, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors.” Alikhan discloses, in para. [0064], “A key part of the new approach is using data collected over time to identify patterns of risks arising for initiatives having particular characteristics and estimating the impact that these risks will have on the initiative, in terms of deviation from the initiative target.” Alikhan discloses, in para. [0067], with respect to the likelihood model, “There are several techniques for addressing classification problems, such as decision-tree classifier, nearest-neighbor classifier, Bayesian classifier, Artificial Neural Networks, support vector machines and regression-based classification.” Alikhan discloses, in para. [0082], “Training 216 analytic model based on available data.” The predictive models in Alikhan, with their inclusion of Artificial Neural Networks, read on the claimed “machine learning model,” and the resulting trained forms of those models in Alikhan read on the claimed “structured semantic model,” in that the models involve the use of language or logic. The use of the predictive models to generate reports to users, in Alikhan (see abstract), reads on the claimed “wherein the structured semantic model is trained to generate semantic information.” Additionally or alternatively, DeAngelis (see below), teaches the “semantic” aspects of the claim limitations in that DeAngelis involves “governmental regulations” (see para. [0006]) and related semantic data.
“Receiving, by the device, entity risk data identifying new and existing risks associated with an entity.” Alikhan discloses, in para. [0076], “As part of risk management methodology, we have developed a system for use by the business initiative teams, enabling them to manage the end-to-end lifecycle of the process. The system consists of a 1) data layer 200, for sourcing and organizing information on the risk factors, deal descriptors, conditional impacts, and mitigations, 2) an analytics layer 202, to learn patterns of performance from historical initiatives and apply the learned patterns to predict risks that may arise in new initiatives and their expected impacts, and 3) a user-interaction layer 204, to provide individual and portfolio views of initiatives, as well as to capture input from users about new initiatives, observed impacts, and mitigation actions.” Alikhan discloses, in para. [0078], “Features as described herein may be used with a systematic collection and analysis of data pertaining to initiative performance, including actions taken to control on-going performance, may be critical to enable more quantitative, fact-based and pro-active management of business initiatives. Referring also to FIG. 9, a method may be provided comprising the steps” outlined in subsequent paragraphs. Such steps of Alikhan including, as outlined in para. [0079], “Defining 210 performance factor taxonomy for business initiatives. This allows risks to be managed at different levels of detail in the hierarchy;” in para. [0080], “Recording 212 factors impacting historical or in-flight business initiatives;” and in para. [0081], “Recording 214 impact of performance issues on initiative performance target(s) for historical and in-flight initiatives and update. This uses a combination of prior assumptions and expert human input to apportion the observed total impact across Positive and Negative performance-factors, using a linear-additive breakdown.” The collection of data by the system in Alikhan reads on the claimed “receiving, by the device,” the data involving performance events (e.g., ones with potentially negative impacts) for new and in-flight business initiatives in Alikhan reads on the claimed “entity risk data identifying new and existing risks,” and the affiliation of parties with executing the business initiatives (e.g., business initiative teams) reads on the claimed “associated with an entity.”
“Receiving, by the device, entity compliance data identifying new and existing compliance actions performed by the entity.” See the passages from paras. [0078]-[0081] of Alikhan from the immediately preceding bullet point. The collection of data by the system in Alikhan reads on the claimed “receiving, by the device,” the data involving performance events (e.g., ones with potentially positive impacts, like mitigation actions) for new and in-flight business initiatives in Alikhan reads on the claimed “entity risk data identifying new and existing compliance actions,” and the executing of the business initiative in Alikhan reads on the claimed “performed by the entity.”
“Processing, by the device, the entity risk data and the entity compliance data, with the structured semantic model, to determine risk and compliance insights for the entity.” Alikhan discloses, in para. [0083], “Build a predictive model (decision-tree model for example) to predict Likelihood of Performance-factors, as a function of deal-signature (or initiative signature);” in para. [0084], “Build a linear model to estimate the conditional impact attributable to each performance-factor, respecting polarity (positive and negative signs);” in para. [0085], “Combine the two models to predict expected net impact at the level of a new initiative, by summing over the product of probability and conditional impact of each positive and negative factor;” in para. [0086], “For a new initiative, using 218 analytic model to predict performance issues and their impact;” and in para. [0087], “Analyzing 220 new initiative in terms of predicted performance issues, predicted performance impacts, and predicted portfolio performance.” The analyses performed by the system in Alikhan reads on the claimed “processing, by the device,” the analyzed performance events in Alikhan read on the claimed “the entity risk data and the entity compliance data,” use of the analytic model in Alikhan reads on the claimed “processing, by the device, the entity risk data and the entity compliance data with the structured semantic model,” and identifying impacts for parties involved in initiatives in Alikhan reads on the claimed “to determine risk and compliance insights for the entity.” Additionally or alternatively, DeAngelis (see below), teaches the “semantic” aspects of the claim limitations in that DeAngelis involves “governmental regulations” (see para. [0006]) and related semantic data.
“Wherein the risk and compliance insights include one or more of: an insight associated with data quality issues associated with the entity risk data or the entity compliance data, an insight associated with a key performance indicator, an insight associated with a compliance issue, an insight associated with a regulatory issue, an insight associated with an operational risk, an insight associated with a compliance risk, or an insight associated with a qualification of controls.” Alikhan discloses, in para. [0087], “Analyzing 220 new initiative in terms of predicted performance issues, predicted performance impacts, and predicted portfolio performance.” The prediction data in Alikhan reads on the claimed “risk and compliance insights,” including at least the claimed “insight associated with a key performance indicator.”
“Performing, by the device, one or more actions based on the risk and compliance insights for the entity.” See the immediately preceding bullet point and para. [0087] of Alikhan for an explanation of how Alikhan discloses the claimed “risk and compliance insights.” Alikhan discloses, in para. [0088], “Identifying and prioritizing 222 potential mitigation actions to address predicted performance issues.” The identifying and prioritizing of mitigation actions by the system in Alikhan reads on the claimed “performing, by the device, one or more actions.”
“Wherein performing the one or more actions comprises: retraining the structured semantic model based on the risk and compliance insights, and determining a proactive data quality management plan for the entity based on the risk and compliance insights.” Alikhan discloses, in para. [0041], “Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative ‘fingerprint’ to historically observed performance events. The analysis results may be made available to project managers and contributors via a web-based portal. Additionally, observed factors, and their relative impact on any gap observed between the actual and target performance metrics, may be captured periodically from subject matter experts (SMEs) and used to continuously improve the performance factor likelihood and impact models.” Alikhan discloses, in para. [0054], “An initial taxonomy can continue to be refined over time to reflect new and changing categories of risk factors, as long as the historical data set of observations is mapped onto the updated taxonomy.” Alikhan discloses, in para. [0060], “Risk status is included in reporting and is tracked over time. That is, on a regular basis, previously reported risks are reviewed by relevant stake holders--which risks are resolved and how, which risks remain influential and what has been/could be done to address the risks. As a result, best practices and lessons learned for addressing specific risks are systematically culled, providing various business benefits such as guiding mitigation planning. Additionally, the impact that any given risk factor exerts on a corresponding project performance metric is elicited each time period from subject matter experts, such as a delivery project executive in the case of client delivery projects. This step provides the data necessary to continuously improve the quantitative estimate of the collective impact of a set of anticipated risk factors on a new initiative.” Alikhan discloses, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors.” Alikhan discloses, in para. [0077], “The analytics rely on IBM SPSS for both re-training the risk occurrence models as new data becomes available each time period and for scoring new initiatives at the request of a business analyst.” The use of the analysis results made available to project managers and contributors for purposes of continuously improving models in Alikhan, the refining of taxonomies to reflect new and changing categories of risk factors in Alikhan, the use of data for continuously improving estimates in Alikhan, the use of data collected from completed or on-going projects to train predictive models in Alikhan, and the re-training of risk occurrence models in Alikhan, read on the claimed “retraining the structured semantic model based on the risk and compliance insights.” Additionally or alternatively, in Alikhan, models are trained using data from completed (historical) or on-going (in-flight) initiatives (see para. [0062]), and the trained models are used to perform analysis on new initiatives (see para. [0076]). The new initiatives, after time passes, become completed or on-going initiatives, which are then used as data for training models in Alikhan. The cycle reads on the claimed “retraining the structured semantic model based on the risk and compliance insights.” Additionally or alternatively, the establishing of the elements and operation of data layer 200 of Alikhan (see FIG. 8, paras. [0076] and [0077]), reads on the claimed “determining a proactive data quality management plan for the entity based on the risk and compliance insights.”
DeAngelis teaches limitations below of independent claim 1 that do not appear to be explicitly disclosed in their entirety by Alikhan:
“Wherein the historical compliance data identifies historical compliance with” “laws, rules, or regulations that are enforced by one or more governmental agencies.” Although the examiner’s view is that it is widely known and accepted that any business must necessarily perform at least one act that is legal in conducting its affairs, and that such an act would read on the language of the claim, for purposes of further strengthening the rejection, the examiner cites DeAngelis. DeAngelis teaches, in para. [0006], “Businesses today face many external pressures.” DeAngelis also teaches, in para. [0006], “Another set of pressures includes compliance with governmental regulations. Over the last several years, a tremendous amount of new laws and regulations have been promulgated, which have created costly and complex compliance requirements for businesses.” DeAngelis teaches, in para. [0020], “Continuing with the banking example, therefore, the compliance issues may include meeting regulatory compliance requirements with respect to the intake of new customer, such as Office of Foreign Assets Control (OFAC) regulations, privacy regulations, U.S. Patriot Act requirements, the Bank Secrecy Act, other banking regulations, etc.” DeAngelis teaches, in para. [0023], “Based on the protection/security strategy (block 34), the compliance strategy (block 36) and the optimization strategy (block 38), a master plan related to the business process may be developed at block 40.” DeAngelis teaches, in para. [0023], “Further, because new protection/security, compliance and optimization concerns may arise over time for the enterprise, the process described above may undergo, as signified by block 51, a continual ‘life cycle’ strategic monitoring of the business process so as to permit the development, for example, of a revised master plan in view of new threats, compliance issues and optimization opportunities.” See also, paras. [0025] and [0040], of DeAngelis. Data indicative of past compliance with governmental regulations, in DeAngelis, reads on the claimed “wherein the historical compliance data identifies historical compliance with” “laws, rules, or regulations that are enforced by one or more governmental agencies.”
The claimed “semantic information” is “associated with the one or more government agencies.” As explained above, Alikhan already teaches elements that read on the semantic information. See the immediately preceding bullet point regarding teachings of DeAngelis. Where the inputs to the predictive models, of Alikhan, include regulatory compliance requirements from entities such as the Office of Foreign Assets Control, as in DeAngelis (see para. [0020]), the outputs from the predictive models are “associated with the one or more government agencies” via the input-output relationship.
DeAngelis describes, in its abstract, methods and systems for optimizing business processes, complying with governmental regulations, and identifying threat and vulnerability risks, similar to the claimed invention and to Alikhan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk data, mitigation action data, and related analyses, of Alikhan, to include coverage of compliance data with respect to governmental regulations, as in DeAngelis, because dealing with such regulations is one of many known external pressures on businesses, and can affect the cost and complexity of doing business, as taught by DeAngelis (see para. [0006]).
Kuster teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of  Alikhan and DeAngelis:
“Wherein pre-processing the historical risk data and the historical compliance data comprises: detecting corrupt records from the historical risk data and the historical compliance data.” As explained above, Alikhan discloses elements that read on the claimed “pre-processing the historical risk data and the historical compliance data.” Kuster teaches, in para. [0017], “a backend system and/or a third party system may, in processing the received branch data, cleanse the data to detect and correct or remove corrupt, incomplete, inaccurate, and/or irrelevant data.” The detecting of corrupt data in Kuster reads on the claimed “detecting corrupt records,” wherein Alikhan discloses performing such a step in relation to “the historical risk data and the historical compliance data.”
Kuster discloses data processing and reporting (see para. [0003]), similar to the claimed invention and to the combination of Alikhan and DeAngelis. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of the combination of Alikhan and DeAngelis, to include the cleansing and related acts of Kuster, to ensure the data used is complete, accurate, and relevant, as taught by Kuster (see para. [0017]).
Argyros teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, DeAngelis, and Kuster:
The claimed “processing” includes “natural language processing.” Argyros teaches, in para. [0025], “An embodiment performs a natural language processing (NLP) algorithm to extract risk identifiers from the previous risk assessment reports. In other words, NLP algorithms may transform natural language statements contained in previous risk assessment reports into structured facts. For example, a computer may parse a body of text, sometimes referred to as a `corpus` or `text corpus`, and use NLP algorithms to extract risk identifiers from this corpus. The extracted risk identifiers may be stored in a fact database, which may then be utilized to configure risk assessment software for an organization.”
Argyros describes, in its abstract, determining features involving risk from text, similar to the claimed invention and to the combination of Alikhan, DeAngelis, and Kuster. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included natural language processing, as taught by Argyros, as part of the input data processing of the combination of Alikhan, DeAngelis, and Kuster when, for example, processing input data in the form of existing reports in Alikhan. Doing so would have been obvious “To facilitate review of the operational and all other types of risk, illustrative embodiments recognize that an organization may use a risk assessment software which may solicit risk information from a business unit about a process subject to a risk and communicate the risk information to a risk management system via a network,” as taught by Argyros (see para. [0017]).
Vlasimsky teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, DeAngelis, Kuster, and Argyros:
“Processing, by the device, the historical risk data and the historical compliance data to separate the historical risk data and the historical compliance data into a training set, a validation set, and a test set.” Alikhan discloses, in para. [0041], “Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative "fingerprint" to historically observed performance events.” Alikhan discloses, in para. [0067], “There are several techniques for addressing classification problems, such as decision-tree classifier, nearest-neighbor classifier, Bayesian classifier, Artificial Neural Networks, support vector machines and regression-based classification.” Alikhan discloses, in para. [0068], the use of “historical training-set records” and “multiple testing and training sets.” The splitting of data into testing and training sets, in Alikhan, reads on the claimed “processing, by the device, the historical risk data and the historical compliance data to separate the historical risk data and the historical compliance data into a training set” “and a test set.” Vlasimsky teaches, in para. [0060], “The dataset 108 may be segmented into respective units that include a training set 120, a test set 122, and blind validation set 124.” Vlasimsky teaches, in para. [0061], “The training set 120 is a subset of dataset 108 that is used to develop the predictive model. During the ‘training’ process, and during the course of model development 104, the training set 120 is presented to a library of algorithms that are shown generally as pattern recognition engine 126. The pattern recognition engine performs multivariate, non-linear analysis to 'fit' a model to the training set 120. The algorithms in this library may be any statistical algorithm that relates one or more variables to one or more other variables and tests the data to ascertain whether there is a statistically significant association between variables. In other words, the algorithm(s) operate to test the statistical validity of the association between the risk factors and the associated outcomes.” The segmenting of the dataset into the training set, the test set, and the blind validation set, in Vlasimsky, reads on the claimed “separate” “into a training set, a validation set, and a test set.” That is, in one interpretation of the cited references, Vlasimsky teaches adding a validation set to the testing and training sets of Alikhan.
Vlasimsky describes, in its abstract, a general-purpose decision support and decision making predictive analytics engine, similar to the claimed invention and to the combination of Alikhan, DeAngelis, Kuster, and Argyros. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have added, to the testing and training sets, of the combination of Alikhan, DeAngelis, Kuster, and Argyros, the validation sets of Vlasimsky, to confirm the validity of the models, as taught by Vlasimsky (see, e.g., claim 26 of Vlasimsky).
Regarding claim 2, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The method of claim 1, wherein performing the one or more actions comprises one or more of: providing, for display, data identifying the risk and compliance insights; determining operational risk and reporting analytics for the entity based on the risk and compliance insights; or determining predictions for proactive responses to the risks based on the risk and compliance insights.” Alikhan discloses, in para. [0116], “providing the modeled performance factors in a report to a user, where the report identifies the negative performance factors, and identifies the positive performance factors which may be used to at least partially offset the negative performance factors.” Providing the report in Alikhan reads on the claimed “providing, for display, data identifying the risk and compliance insights.” See also the “web-based portal” from para. [0041] of Alikhan.
Regarding claim 3, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The method of claim 1, wherein performing the one or more actions comprises one or more of: determining an integrated action management plan for the entity based on the risk and compliance insights; or causing, based on the risk and compliance insights, a particular compliance action to be performed to address a particular risk.” Alikhan discloses, in para. [0088], “identifying and prioritizing 222 potential mitigation actions to address predicted performance issues.”. The identifying and prioritizing of actions in Alikhan reads on the claimed “determining an integrated action management plan for the entity based on the risk and compliance insights” and/or “causing, based on the risk and compliance insights, a particular compliance action to be performed to address a particular risk.”
Regarding claim 4, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The method of claim 1, wherein the historical risks associated with the entities include one or more of: historical hazard risks associated with the entities, historical injury risks associated with the entities, historical theft risks associated with the entities, historical operational risks associated with the entities, historical financial risks associated with the entities, historical regulatory risks associated with the entities, or historical strategic risks associated with the entities.” Alikhan discloses, in para. [0049], “a risk factor may be defined and included in the taxonomy, for example, only if the corresponding risk event had been experienced in the context of a historical initiative.” The risk events experienced with historical initiatives in Alikhan read on the claimed “historical operational risks.”
Regarding claim 5, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The method of claim 1, wherein the historical compliance actions include one or more of: historical compliance with laws by the entities, historical compliance with rules by the entities, or historical compliance with regulations by the entities.” DeAngelis teaches, in para. [0023], “Based on the protection/security strategy (block 34), the compliance strategy (block 36) and the optimization strategy (block 38), a master plan related to the business process may be developed at block 40.” DeAngelis teaches, in para. [0023], “Further, because new protection/security, compliance and optimization concerns may arise over time for the enterprise, the process described above may undergo, as signified by block 51, a continual ‘life cycle’ strategic monitoring of the business process so as to permit the development, for example, of a revised master plan in view of new threats, compliance issues and optimization opportunities.” Compliance strategies from upstream cycles, when used as inputs in downstream cycles, of the method taught by DeAngelis, reads on the claimed types of “historical compliance.”
Regarding claim 7, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The method of claim 1, wherein performing the one or more actions comprises: generating one or more notifications for a mobile application based on the risk and compliance insights for the entity.” Alikhan discloses, in para. [0060], “risk status is included in reporting and is tracked over time,” and “that is, on a regular basis, previously reported risks are reviewed by relevant stake holders--which risks are resolved and how, which risks remain influential and what has been/could be done to address the risks.” See the bullet point immediately following this one for additional explanation.
“Providing the one or more notifications to the mobile application stored in a client device.” Alikhan discloses, in paras. [0037]-[0040], “there are A through E different computing devices 112 shown: smartphone 112A, desktop computer 112B, laptop 112C, tablet 112D, television 112E, and automobile computer system 112E,” and that “an analytics-supported process, such as the application 40, and associated tooling may be provided, such as via the devices 12, 112, for systematic monitoring of one or more initiatives in order to provide business insights,” and “the process may comprise: using a purpose-built, hierarchical taxonomy to capture, in a structured format, performance factors contributing to on-going initiative performance, running predictive performance models at one or more levels of the performance factor hierarchy on individual initiatives or portfolios of initiatives, and generating interactive reports to provide multiple views of on-going initiative performance, predicted factors likely to affect performance of a new initiative or ongoing initiative and their expected impact, and actions used successfully in the past to mitigate those factors negatively impacting performance.” Providing reports to smartphones in Alikhan reads on the claimed “providing” “notifications to a mobile application,” with the smartphones reading on the claimed “client device.” Additionally or alternatively, providing data using a web-based portal (see para. [0041]) on a smartphone in Alikhan reads on the claimed “providing” “notifications to a mobile application.”
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alikhan, in view of DeAngelis, further in view of Kuster, further in view of Argyros, further in view of Vlasimsky, and further in view of U.S. Pat. App. Pub. No. 2015/0088783 A1 to Mun (“Mun”).
Regarding claim 6, Mun teaches limitations below of claim 5 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky:
“The method of claim 1, wherein performing the one or more actions comprises: generating a compliance report for a regulatory audit based on the risk and compliance insights for the entity.” Mun teaches, in para. [0002], “modeling and quantifying Regulatory Capital, Key Risk Indicators, Probability of Default, Exposure at Default, Loss Given Default, Liquidity Ratios, and Value at Risk, using quantitative models, Monte Carlo risk simulations, credit models, and business statistics, and relates to the modeling and analysis of Asset Liability Management, Credit Risk, Market Risk, Operational Risk, and Liquidity Risk for banks and financial institutions, allowing these firms to properly identify, assess, quantify, value, diversify, hedge, and generate periodic regulatory reports for supervisory authorities and Central Banks on their credit, market, and operational risk areas, as well as for internal risk audits, risk controls, and risk management purposes.” 
“Providing the compliance report to a regulatory authority.” See the immediately preceding bullet point.
Mun describes an invention for modeling and quantifying risks, similar to the claimed invention and to the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the reports taught by Mun, as part of the reporting of the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky (see the “report to a user” in the abstract of Alikhan), at least to provide more detailed data “for internal risk audits, risk controls, and risk management purposes,” as taught by Mun (see para. [0002]).
Regarding independent claim 15, Alikhan discloses the following limitations:
“A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to” perform the steps listed below. Alikhan discloses, in para. [0008], “In accordance with another aspect, an apparatus comprises at least one processor; and at least one non-transitory memory including computer program code.” Alikhan discloses, in para. [0009], “In accordance with another aspect, a non-transitory program storage device readable by a machine is provided, tangibly embodying a program of instructions executable by the machine for performing operations.”
“Receive historical remediation incidents data identifying historical remediation incidents associated with entities.” Alikhan discloses, in para. [0076], “As part of risk management methodology, we have developed a system for use by the business initiative teams, enabling them to manage the end-to-end lifecycle of the process. The system consists of a 1) data layer 200, for sourcing and organizing information on the risk factors, deal descriptors, conditional impacts, and mitigations, 2) an analytics layer 202, to learn patterns of performance from historical initiatives and apply the learned patterns to predict risks that may arise in new initiatives and their expected impacts, and 3) a user-interaction layer 204, to provide individual and portfolio views of initiatives, as well as to capture input from users about new initiatives, observed impacts, and mitigation actions. FIG. 8 shows a sketch of an example system architecture built specifically to manage initiatives.” With respect to the “Mitigation Actions” and “Quarterly Initiative Performance” shown in FIG. 8, Alikhan discloses, in para. [0093], “For the hierarchical taxonomy of the performance factors, each deeper layer is a sub-layer of a performance factor of the higher layer. As noted above, initially to help establish the hierarchical taxonomy anticipated performance factors are identified (such as risks) and may be leveraged based upon prior experience. The performance factors may be assigned to one or more teams of people to address. Validated performance factors and mitigation actions may flow directly into periodic tracking, such as quarterly tracking for example. Performance factors and mitigation actions may be tracked on a business initiative by business initiative basis.” Data on performance events, including mitigation actions, for historical initiatives read on the claimed “historical remediation incidents data,” where acts associated with the performance events and mitigation actions read on the claimed “historical remediation incidents.” Additionally or alternatively, any performance events, such as providing services to customers, reads on the claimed “remediation incidents.”
“Select one or more data pre-processing techniques, from a set of data pre-processing techniques, based on at least one of: a type associated with the historical remediation incidents data, a source of the historical remediation incidents data, or a format of the historical remediation incidents data.” Alikhan discloses, in para. [0049], “An initial taxonomy may be created for categorizing business initiative risks through manual examination of status reports from a set of historical initiatives, and also discussions that are conducted with SMEs to identify key factors for inclusion in the taxonomy. A team of researchers and consultants may peruse numerous historical performance reports, for example, to glean insights and structure them into a comprehensive and consistent set of underlying performance drivers. Once an initial set of performance drivers is constructed, the team may also elicit perspectives from a broad range of experts, ranging from portfolio managers and project executives to functional leaders, to ensure relevance and completeness of the taxonomy. Input from both documents and experts may be synthesized and reconciled to form a standard taxonomy that is applicable to data capture across multiple initiatives.” Alikhan also teaches, in para. [0077], “From FIG. 8, we see that the data management layer 200 provides connectivity to the data sources supporting the risk management approach, and performs extract, transform, and load (ETL) functions to integrate data pulled from disparate data sources into a single source of truth. In other words, it validates, consolidates, and interconnects the information so that each data element is fully verifiable and consistent. For our application, data tables were carefully designed to build flexibility into the data layer and allow modifications and/or extensions to the risk taxonomy as the initiative sets evolve over time.” The designation of the extract function by the data management layer of the system in Alikhan reads on the claimed “select one or more data pre-processing techniques.” The extract function and the review of reports and generation of insights by experts in Alikhan read on the claimed “set of data pre-processing techniques.” The capability of the extract function to extract information from the inputs in Alikhan reads on at least the claimed “based on at least one of: a type associated with the historical remediation incidents data,” in that the extract function in Alikhan must have characteristics that make it capable of extracting information from the inputs.
“Pre-process, using the selected one or more data pre-processing techniques, the remediation incidents data to convert the remediation incidents data into a predetermined format.” See paras. [0049] and [0077] of Alikhan from the immediately preceding bullet point. Execution of the extract function by the system in Alikhan reads on the claimed “pre-process, using the selected one or more data pre-processing techniques.” The quarterly-tracked risks and the quarterly-tracked mitigation actions in Alikhan (see FIG. 8 and paras. [0076] and [0093]) read on the claimed “remediation incidents data.” The conversion of input data into extracted data, via the extract function of Alikhan, reads on the claimed “convert the remediation incidents data into a predetermined format,” with whatever format the extract function is designed to provide reading on the claimed “predetermined format.” Alternatively, the extract, transform, and load functions taught in para. [0077] of Alikhan read on the claimed “pre-process” features.
“Perform, after conversion of the remediation incidents data into the predetermined format,” “processing on the remediation incidents data.” Alikhan discloses, in para. [0077], “From FIG. 8, we see that the data management layer 200 provides connectivity to the data sources supporting the risk management approach, and performs extract, transform, and load (ETL) functions to integrate data pulled from disparate data sources into a single source of truth. In other words, it validates, consolidates, and interconnects the information so that each data element is fully verifiable and consistent. For our application, data tables were carefully designed to build flexibility into the data layer and allow modifications and/or extensions to the risk taxonomy as the initiative sets evolve over time.” The transforming and loading functions of Alikhan read on the claimed “processing,” and Alikhan also teaches the claimed “after conversion of the remediation incidents data into the predetermined format” aspect due to the transforming and loading functions taking place after the extract function. Alternatively, the validate, consolidate, and interconnect functions of Alikhan read on the claimed “processing.”
“Group the historical remediation incidents data, after performing the” “processing, into remediation incidents categories based on remediation themes and subjects.” Alikhan discloses, in para. [0049], “The taxonomy may be organized according to functional areas of the business, such as Sales or Marketing for example, thereby facilitating linkage between performance risk factors and actions. Incorporation of multiple business attributes, such as geography, business unit or channel, may also be important to support different views of the data for different business uses.” Alikhan also teaches, in para. [0052], “One issue that arises in developing a suitable taxonomy is that of granularity such as, for example, how to best balance specificity of risk factors versus sufficiency of observations across projects to permit statistical learning of patterns of risk occurrence. A similar issue arises with respect to planning mitigations actions, which are often devised by business planners to address general descriptions of risk factors within a given functional area. To address this challenge, a hierarchical tree structure for each functional area may be used, where the deeper one goes from the root-node in any given tree, the more specialized and granular the description of the risk factor.” The organization of the taxonomy based on functional areas of a business and/or the hierarchical tree structures of the functional areas in Alikhan read on the claimed “group the historical remediation incidents data, after performing the” “processing, into remediation incidents categories,” and with the consideration of different functional areas and/or branches reading on the claimed “based on remediation themes and subjects.”
“Map complaints data identifying complaints associated with the entities, with the remediation incidents categories.” Alikhan discloses, in para. [0049], “A risk factor may be defined and included in the taxonomy, for example, only if the corresponding risk event had been experienced in the context of a historical initiative.” Alikhan also teaches, in para. [0054], “An initial taxonomy can continue to be refined over time to reflect new and changing categories of risk factors, as long as the historical data set of observations is mapped onto the updated taxonomy.” The organization of risk factors with the taxonomy in Alikhan reads on the claimed “map complaints data identifying complaints associated with the entities, with the remediation incidents categories.”
“Train a prediction model with the training data to generate a trained prediction model, wherein the prediction model is trained to generate semantic information.” Alikhan discloses, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors.” The predictive model in Alikhan reads on the claimed “prediction model,” and when trained it reads on the claimed “trained prediction model.” The predictive models in Alikhan, with their inclusion of Artificial Neural Networks, read on the claimed “machine learning model,” and the resulting trained forms of those models in Alikhan read on the claimed “structured semantic model,” in that the models involve the use of language or logic. The use of the predictive models to generate reports to users, in Alikhan (see abstract), reads on the claimed “wherein the prediction model is trained to generate semantic information.” Additionally or alternatively, DeAngelis (see below), teaches the “semantic” aspects of the claim limitations in that DeAngelis involves “governmental regulations” (see para. [0006]) and related semantic data.
“Process a new complaint associated with an entity, with the trained prediction model, to predict a remediation incident for the new complaint and a category for the remediation incident.” Alikhan discloses, in para. [0083], “Build a predictive model (decision-tree model for example) to predict Likelihood of Performance-factors, as a function of deal-signature (or initiative signature);” in para. [0084], “Build a linear model to estimate the conditional impact attributable to each performance-factor, respecting polarity (positive and negative signs);” in para. [0085], “Combine the two models to predict expected net impact at the level of a new initiative, by summing over the product of probability and conditional impact of each positive and negative factor;” in para. [0086], “For a new initiative, using 218 analytic model to predict performance issues and their impact; and in para. [0087], “Analyzing 220 new initiative in terms of predicted performance issues, predicted performance impacts, and predicted portfolio performance.” The analyses performed on performance events (e.g., with possibly negative impacts) of new initiatives by the system in Alikhan reads on the claimed “process a new complaint associated with an entity,” use of the analytic model in Alikhan reads on the claimed “with the trained prediction model,” identifying likely impacts and potential mitigation actions for parties involved in initiatives in Alikhan reads on the claimed “predict a remediation incident for the new complaint,” and the linking of performance risk factors and actions associated with an initiative to the structured risk taxonomy in Alikhan (see para. [0049]) reads on the claimed “predict a remediation incident for the new compliant and a category for the remediation incident,” where any branch of the taxonomy reads on the claimed “category.”
“Perform one or more actions based on the remediation incident and the category for the remediation incident.” Alikhan discloses, in para. [0088], “Identifying and prioritizing 222 potential mitigation actions to address predicted performance issues.” The identifying and prioritizing of mitigation actions by the system in Alikhan reads on the claimed “perform one or more actions.”
“Wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: retrain the trained prediction model based on the remediation incident and the category for the remediation incident.” Alikhan discloses, in para. [0041], “Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative ‘fingerprint’ to historically observed performance events. The analysis results may be made available to project managers and contributors via a web-based portal. Additionally, observed factors, and their relative impact on any gap observed between the actual and target performance metrics, may be captured periodically from subject matter experts (SMEs) and used to continuously improve the performance factor likelihood and impact models.” Alikhan discloses, in para. [0054], “An initial taxonomy can continue to be refined over time to reflect new and changing categories of risk factors, as long as the historical data set of observations is mapped onto the updated taxonomy.” Alikhan discloses, in para. [0060], “Risk status is included in reporting and is tracked over time. That is, on a regular basis, previously reported risks are reviewed by relevant stake holders--which risks are resolved and how, which risks remain influential and what has been/could be done to address the risks. As a result, best practices and lessons learned for addressing specific risks are systematically culled, providing various business benefits such as guiding mitigation planning. Additionally, the impact that any given risk factor exerts on a corresponding project performance metric is elicited each time period from subject matter experts, such as a delivery project executive in the case of client delivery projects. This step provides the data necessary to continuously improve the quantitative estimate of the collective impact of a set of anticipated risk factors on a new initiative.” Alikhan discloses, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors.” Alikhan discloses, in para. [0077], “The analytics rely on IBM SPSS for both re-training the risk occurrence models as new data becomes available each time period and for scoring new initiatives at the request of a business analyst.” The use of the analysis results made available to project managers and contributors for purposes of continuously improving models in Alikhan, the refining of taxonomies to reflect new and changing categories of risk factors in Alikhan, the use of data for continuously improving estimates in Alikhan, the use of data collected from completed or on-going projects to train predictive models in Alikhan, and the re-training of risk occurrence models in Alikhan, read on the claimed “retrain the trained prediction model based on the remediation incident and the category for the remediation incident.” Additionally or alternatively, in Alikhan, models are trained using data from completed (historical) or on-going (in-flight) initiatives (see para. [0062]), and the trained models are used to perform analysis on new initiatives (see para. [0076]). The new initiatives, after time passes, become completed or on-going initiatives, which are then used as data for training models in Alikhan. The cycle reads on the claimed “retrain the trained prediction model based on the remediation incident and the category for the remediation incident.”
DeAngelis teaches limitations below of independent claim 15 that do not appear to be explicitly disclosed in their entirety by Alikhan:
“Receive historical remediation incidents data identifying historical remediation incidents associated with” “laws, rules, or regulations that are enforced by one or more governmental agencies.” Although the examiner’s view is that it is widely known and accepted that any business must necessarily perform at least one act that is associated with some kind of law, rule, or regulation in conducting its affairs, and that such an act would read on the language of the claim, for purposes of further strengthening the rejection, the examiner cites DeAngelis. DeAngelis teaches, in para. [0006], “Businesses today face many external pressures.” DeAngelis also teaches, in para. [0006], “Another set of pressures includes compliance with governmental regulations. Over the last several years, a tremendous amount of new laws and regulations have been promulgated, which have created costly and complex compliance requirements for businesses.” DeAngelis teaches, in para. [0020], “Continuing with the banking example, therefore, the compliance issues may include meeting regulatory compliance requirements with respect to the intake of new customer, such as Office of Foreign Assets Control (OFAC) regulations, privacy regulations, U.S. Patriot Act requirements, the Bank Secrecy Act, other banking regulations, etc.” DeAngelis teaches, in para. [0023], “Based on the protection/security strategy (block 34), the compliance strategy (block 36) and the optimization strategy (block 38), a master plan related to the business process may be developed at block 40.” DeAngelis teaches, in para. [0023], “Further, because new protection/security, compliance and optimization concerns may arise over time for the enterprise, the process described above may undergo, as signified by block 51, a continual ‘life cycle’ strategic monitoring of the business process so as to permit the development, for example, of a revised master plan in view of new threats, compliance issues and optimization opportunities.” See also, paras. [0025] and [0040], of DeAngelis. The use of data indicative of past compliance with governmental regulations, in DeAngelis, reads on the claimed “receive historical remediation incidents data identifying historical remediation incidents associated with” “laws, rules, or regulations that are enforced by one or more governmental agencies.”
The claimed “semantic information” is “associated with the one or more government agencies.” As explained above, Alikhan already teaches elements that read on the semantic information. See the immediately preceding bullet point regarding teachings of DeAngelis. Where the inputs to the predictive models, of Alikhan, include regulatory compliance requirements from entities such as the Office of Foreign Assets Control, as in DeAngelis (see para. [0020]), the outputs from the predictive models are “associated with the one or more government agencies” via the input-output relationship.
DeAngelis describes, in its abstract, methods and systems for optimizing business processes, complying with governmental regulations, and identifying threat and vulnerability risks, similar to the claimed invention and to Alikhan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk data, mitigation action data, and related analyses, of Alikhan, to include coverage of compliance data with respect to governmental regulations, as in DeAngelis, because dealing with such regulations is one of many known external pressures on businesses, and can affect the cost and complexity of doing business, as taught by DeAngelis (see para. [0006]).
Kuster teaches limitations below of independent claim 15 that do not appear to be explicitly taught in their entirety by the combination of Alikhan and DeAngelis:
“Wherein the one or more instructions, that cause the one or more processors to pre-process the historical remediation incidents data, cause the one or more processors to: detect corrupt records from the historical remediation incidents data.” As explained above, Alikhan discloses elements that read on the claimed “pre-process the historical remediation incidents data.” Kuster teaches, in para. [0017], “a backend system and/or a third party system may, in processing the received branch data, cleanse the data to detect and correct or remove corrupt, incomplete, inaccurate, and/or irrelevant data.” The detecting of corrupt data in Kuster reads on the claimed “detect corrupt records,” wherein Alikhan discloses performing such a step in relation to “the historical remediation incidents data.”
Kuster describes data processing and reporting (see para. [0003]), similar to the claimed invention and to the combination of Alikhan and DeAngelis. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of the combination of Alikhan and DeAngelis, to include the cleansing and related acts of Kuster, to ensure the data used is complete, accurate, and relevant, as taught by Kuster (see para. [0017]).
Argyros teaches limitations below of independent claim 15 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, DeAngelis, and Kuster:
The claimed “processing” includes “natural language processing.” Argyros teaches, in para. [0025], “An embodiment performs a natural language processing (NLP) algorithm to extract risk identifiers from the previous risk assessment reports. In other words, NLP algorithms may transform natural language statements contained in previous risk assessment reports into structured facts. For example, a computer may parse a body of text, sometimes referred to as a `corpus` or `text corpus`, and use NLP algorithms to extract risk identifiers from this corpus. The extracted risk identifiers may be stored in a fact database, which may then be utilized to configure risk assessment software for an organization.”
Argyros describes, in its abstract, “One or more portions of a text corpus indicative of operational risk from a set of risk assessment documents is identified. Contextual features from the one or more portions of the text corpus are determined,” similar to the claimed invention and to the combination of Alikhan, DeAngelis, and Kuster. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included natural language processing, as taught by Argyros, as part of the input data processing of the combination of Alikhan, DeAngelis, and Kuster when, for example, processing input data in the form of existing reports in the combination of Alikhan, DeAngelis, and Kuster. Doing so would “facilitate review of the operational and all other types of risk, illustrative embodiments recognize that an organization may use a risk assessment software which may solicit risk information from a business unit about a process subject to a risk and communicate the risk information to a risk management system via a network,” as taught by Argyros (see para. [0017]).
Vlasimsky teaches limitations below of independent claim 15 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, DeAngelis, Kuster, and Argyros:
“Generate training data, validation data, and test data.” Alikhan discloses, in para. [0041], “Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative "fingerprint" to historically observed performance events.” Alikhan discloses, in para. [0067], “There are several techniques for addressing classification problems, such as decision-tree classifier, nearest-neighbor classifier, Bayesian classifier, Artificial Neural Networks, support vector machines and regression-based classification.” Alikhan discloses, in para. [0068], the use of “historical training-set records” and “multiple testing and training sets.” The splitting of data into testing and training sets, in Alikhan, reads on the claimed “generate training data” “and test data.” Vlasimsky teaches, in para. [0060], “The dataset 108 may be segmented into respective units that include a training set 120, a test set 122, and blind validation set 124.” Vlasimsky teaches, in para. [0061], “The training set 120 is a subset of dataset 108 that is used to develop the predictive model. During the ‘training’ process, and during the course of model development 104, the training set 120 is presented to a library of algorithms that are shown generally as pattern recognition engine 126. The pattern recognition engine performs multivariate, non-linear analysis to 'fit' a model to the training set 120. The algorithms in this library may be any statistical algorithm that relates one or more variables to one or more other variables and tests the data to ascertain whether there is a statistically significant association between variables. In other words, the algorithm(s) operate to test the statistical validity of the association between the risk factors and the associated outcomes.” The segmenting of the dataset into the training set, the test set, and the blind validation set, in Vlasimsky, reads on the claimed “generate” “validation data.” That is, in one interpretation of the cited references, Vlasimsky teaches adding a validation set to the testing and training sets of Alikhan.
Vlasimsky describes, in its abstract, a general-purpose decision support and decision making predictive analytics engine, similar to the claimed invention and to the combination of Alikhan, DeAngelis, Kuster, and Argyros. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have added, to the testing and training sets, of the combination of Alikhan, DeAngelis, Kuster, and Argyros, the validation sets of Vlasimsky, to confirm the validity of the models, as taught by Vlasimsky (see, e.g., claim 26 of Vlasimsky).
Regarding claim 16, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: provide, for display, the remediation incident and the category for the remediation incident; cause the remediation incident to become a remediation project; or determine a remediation solution for the remediation incident.” Alikhan discloses, in para. [0046], “Finally, for new initiatives, collected data is used to predict risks most likely to occur in new initiatives and recommend mitigation actions to reduce the likelihood and/or impact of a predicted risk.” The recommendation of mitigation actions in Alikhan reads on the claimed “determine a remediation solution for the remediation incident.”
Regarding claim 17, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: cause a remediation solution for the remediation incident to be implemented; or determine, a customer, a customer payout, and a customer communication channel for the remediation incident.” Alikhan discloses, in para. [0046], “Finally, for new initiatives, collected data is used to predict risks most likely to occur in new initiatives and recommend mitigation actions to reduce the likelihood and/or impact of a predicted risk.” The recommendation of mitigation actions in Alikhan reads on the claimed “cause a remediation solution for the remediation incident to be implemented.”
Regarding claim 18, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: enrich the remediation incident categories with historical remediation project data prior to mapping the complaints data with the remediation incidents categories.” Alikhan discloses, in para. [0054], “An initial taxonomy can continue to be refined over time to reflect new and changing categories of risk factors, as long as the historical data set of observations is mapped onto the updated taxonomy.” The refining of an initial taxonomy based on historical data sets in Alikhan reads on the claimed “enrich the remediation incident categories with historical remediation project data.” The occurrence of downstream processing of performance events data with the use of the refined taxonomies reads on the claimed “prior to mapping the complaints data with the remediation incidents categories.”
Regarding claim 19, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: process another new complaint associated with the entity, with the trained prediction model, to predict a financial impact associated with the other new complaint.” Alikhan discloses, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors. Details of these models are discussed in the next section. Additionally, mitigation actions are captured and documented for reported risks. The evolving status of risks can be used to estimate the effectiveness of different mitigation actions, individually or in combination.” Alikhan also teaches, in para. [0064], “A key part of the new approach is using data collected over time to identify patterns of risks arising for initiatives having particular characteristics and estimating the impact that these risks will have on the initiative, in terms of deviation from the initiative target. We describe here a two-step statistical modeling approach to address these questions. First, a risk likelihood model is used to estimate the likelihood of each risk factor in the taxonomy (at a specified level of the risk tree). A conditional impact model is then used to estimate the impact to the project metric attributable to each risk factor. The `expected net impact` is computed as the product of the likelihood and the conditional impact.” Alikhan further teaches, in para. [0074], “While in our example, the financial impact was obtained by averaging the corresponding percentages across all historical records, a subset of historical records could also be used to obtain an estimate of financial impact, where, for example, the subset is determined as that set of deals whose ‘fingerprints’ correspond to the fingerprint found to correlate with occurrence of the specified performance factor.” The processing of new initiatives, with their new performance factors, in Alikhan reads on the claimed “process another new complaint associated with the entity.” The use of the risk likelihood model and conditional impact model in Alikhan reads on the claimed “with the trained prediction model.” The determination of expected financial impacts based on the modeling in Alikhan reads on the claimed “predict a financial impact.”
“Classify the other new complaint as a non-remediation incident based on the financial impact associated with the other new complaint.” Alikhan discloses, in para. [0113], “The modeling may be based, at least partially, upon financial impact of the performance factors on the business initiative. The modeling may be based, at least partially, upon prioritizing the performance factors based upon their financial impact on the business initiative. The method may further comprise, before the determining and modeling, creating the structured taxonomy of negative and positive performance factors based, at least partially, upon a historical review of at least one prior similar business initiative. The modeling may comprise linking at least one mitigation action to at least one of the negative performance factors. The method may further comprise prioritizing the mitigation actions based, at least partially, upon to financial impact of the mitigation actions on the business initiative.” The lower or lowest priority performance factors that are associated with the lower or lowest priority mitigation actions in Alikhan based on financial impact, or the performance events associated therewith, read on the claimed “non-remediation incident.”
Regarding claim 20, the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: process another new complaint associated with the entity, with the trained prediction model, to predict a non-remediation incident associated with the other new complaint.” Alikhan discloses, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors. Details of these models are discussed in the next section. Additionally, mitigation actions are captured and documented for reported risks. The evolving status of risks can be used to estimate the effectiveness of different mitigation actions, individually or in combination.” Alikhan also teaches, in para. [0113], “The modeling may be based, at least partially, upon financial impact of the performance factors on the business initiative. The modeling may be based, at least partially, upon prioritizing the performance factors based upon their financial impact on the business initiative. The method may further comprise, before the determining and modeling, creating the structured taxonomy of negative and positive performance factors based, at least partially, upon a historical review of at least one prior similar business initiative. The modeling may comprise linking at least one mitigation action to at least one of the negative performance factors. The method may further comprise prioritizing the mitigation actions based, at least partially, upon to financial impact of the mitigation actions on the business initiative.” For new initiatives in Alikhan, acts associated with predicted performance factors having low priorities based on financial impacts, and that have predicted mitigation actions also having low priorities based on financial impacts, read on the claimed “predict a non-remediation incident associated with the other new complaint.” The analysis of new initiatives, with acts producing in negative performance factors, using the analytical models of Alikhan, reads on the claimed “process another new complaint associated with the entity, with the trained prediction model.”
“Classify the other new complaint as the non-remediation incident.” See the immediately preceding bullet point. The designation of acts as being associated with lower or lowest priority performance factors and lower or lowest priority mitigation actions in Alikhan reads on the claimed “classify the other new complaint as the non-remediation incident.”
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alikhan, in view of DeAngelis, further in view of Kuster, further in view of Argyros, further in view of Vlasimsky, and further in view of U.S. Pat. App. Pub. No. 2011/0270770 A1 to Cunningham et al. (“Cunningham”).
Regarding independent claim 8, Alikhan discloses the following limitations:
“A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to” perform the steps listed below. Alikhan discloses, in para. [0033], “As shown in FIG. 1, computer system/server 12 is shown in the form of a general-purpose computing device.” Alikhan discloses, in para. [0035], “The computing device 112 also comprises a memory 128, one or more processing units 116, one or more I/O interfaces 122, and one or more network adapters 120, interconnected via bus 118.” Any of the computing devices in Alikhan reads on the claimed “device,” any of the processing units in Alikhan reads on the claimed “processors,” and the memory being interconnected via the bus to the processing units in Alikhan reads on the claimed “communicatively coupled.”
“Receive historical business data identifying historical business rules associated with entities.” Alikhan discloses, in para. [0004], “Often, business processes have been established to group projects into a portfolio and subsequently track and manage performance of both individually selected projects and the entire project portfolio over time. The portfolio under management may span the organization and consist of projects of varying strategic intents and operational complexity. Quantitative targets are pre-established at both the project and portfolio levels, with business success defined and measured by attainment of targets for both. For instance, revenue and cost represent commonly used financial targets, while customer satisfaction may be a more relevant target for business initiatives in a services organization. No matter the specifics of the target metrics, the challenge is to optimally balance resource investment across the entire portfolio of current and potential projects to ensure that the targets are achieved.” Alikhan discloses, in para. [0027], “Modern organizations often have a large portfolio of initiatives underway at any given point. The term ‘initiative’ is used to denote a set of activities that have a common objective, a corresponding set of specific performance metrics, and an associated multi-period business case that specifies the planned targets for each metric of interest in each time period in the plan.” Alikhan discloses, in para. [0056], “Certain types of projects exhibit a significant propensity for certain types of performance related risk factors. For example, examination of historical client delivery projects may indicate that those projects that relied on geographically dispersed delivery teams had a much higher rate of development-related negative risk factors. In this case, the makeup of the delivery team can be determined prior to the start of the initiative, and appropriate actions may be taken to mitigate the anticipated risk factor. In order to statistically learn such correlations, a relevant set of attributes with which each project may be characterized may be needed.” The information gleaned from the examination of historical client delivery projects in Alikhan reads on the claimed “historical business data.” The historical business processes, strategic intents, targets, and/or objectives of the historical projects in Alikhan read on the claimed “historical business rules.” The relationship between the aforementioned data and teams (see para. [0076] and [0095]) carrying out the projects in Alikhan reads on the claimed “associated with entities” aspect.
“Receive historical transaction data identifying historical transactions involving the entities.” Alikhan discloses, in para. [0027], “Modern organizations often have a large portfolio of initiatives underway at any given point. The term ‘initiative’ is used to denote a set of activities that have a common objective, a corresponding set of specific performance metrics, and an associated multi-period business case that specifies the planned targets for each metric of interest in each time period in the plan.” The set of activities in Alikhan reads on the claimed “historical transactions,” and data related to the set reads on the claimed “historical transaction data.”
“Select one or more data pre-processing techniques, from a set of data pre-processing techniques, based on at least one of: a type associated with the historical business data, a type associated with the historical transaction data, a source of the historical business data, a source of the historical transaction data, a format of the historical business data, or a format of the historical transaction data.” Alikhan discloses, in para. [0049], “An initial taxonomy may be created for categorizing business initiative risks through manual examination of status reports from a set of historical initiatives, and also discussions that are conducted with SMEs to identify key factors for inclusion in the taxonomy. A team of researchers and consultants may peruse numerous historical performance reports, for example, to glean insights and structure them into a comprehensive and consistent set of underlying performance drivers. Once an initial set of performance drivers is constructed, the team may also elicit perspectives from a broad range of experts, ranging from portfolio managers and project executives to functional leaders, to ensure relevance and completeness of the taxonomy. Input from both documents and experts may be synthesized and reconciled to form a standard taxonomy that is applicable to data capture across multiple initiatives.” Alikhan discloses, in para. [0077], “From FIG. 8, we see that the data management layer 200 provides connectivity to the data sources supporting the risk management approach, and performs extract, transform, and load (ETL) functions to integrate data pulled from disparate data sources into a single source of truth. In other words, it validates, consolidates, and interconnects the information so that each data element is fully verifiable and consistent. For our application, data tables were carefully designed to build flexibility into the data layer and allow modifications and/or extensions to the risk taxonomy as the initiative sets evolve over time.” Implementation of the extract function by the data management layer of the system in Alikhan reads on the claimed “select one or more data pre-processing techniques.” The extract function and the review of reports and generation of insights by experts in Alikhan read on the claimed “set of data pre-processing techniques.” The capability of the extract function to extract information from the inputs in Alikhan reads on at least the claimed “based on at least one of: a type associated with the historical business data,” in that the extract function in Alikhan necessarily has characteristics for making it capable of extracting information from the inputs.
“Pre-process, using the selected one or more data pre-processing techniques, the historical business data and the historical transaction data to convert the historical business data and the historical transaction data into a predetermined format.” See paras. [0049] and [0077] of Alikhan from the immediately preceding bullet point. Execution of the extract function by the system in Alikhan reads on the claimed “pre-process, using the one or more data pre-processing techniques.” The quarterly-tracked data about business initiatives or projects in Alikhan (see FIG. 8 and paras. [0076] and [0093]), including any performance events associated therewith, reads on the claimed “historical business data” and “historical transaction data.” The conversion of input data into extracted data, via the extract function of Alikhan, reads on the claimed “convert the historical business data and the historical transaction data into a predetermined format,” with whatever format the extract function is designed to provide reading on the claimed “predetermined format.” Alternatively, the extract, transform, and load functions taught in para. [0077] of Alikhan read on the claimed “pre-processing” features.
“Perform, after conversion of the historical business data and the historical transaction data into the predetermined format,” “processing on the historical business data and the historical transaction data.” Alikhan discloses, in para. [0077], “From FIG. 8, we see that the data management layer 200 provides connectivity to the data sources supporting the risk management approach, and performs extract, transform, and load (ETL) functions to integrate data pulled from disparate data sources into a single source of truth. In other words, it validates, consolidates, and interconnects the information so that each data element is fully verifiable and consistent. For our application, data tables were carefully designed to build flexibility into the data layer and allow modifications and/or extensions to the risk taxonomy as the initiative sets evolve over time.” The transforming and loading functions of Alikhan read on the claimed “processing,” and Alikhan also teaches the claimed “after conversion of the historical business data and the historical transaction data into the predetermined format” aspect due to the transforming and loading functions taking place after the extract function. Alternatively, the validate, consolidate, and interconnect functions of Alikhan read on the claimed “processing.”
“Train, based on a result of the” “processing, a machine learning model with the historical business data and the historical transaction data to generate an anomaly detection model.” Alikhan discloses, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors.” Alikhan discloses, in para. [0064], “A key part of the new approach is using data collected over time to identify patterns of risks arising for initiatives having particular characteristics and estimating the impact that these risks will have on the initiative, in terms of deviation from the initiative target. We describe here a two-step statistical modeling approach to address these questions. First, a risk likelihood model is used to estimate the likelihood of each risk factor in the taxonomy (at a specified level of the risk tree). A conditional impact model is then used to estimate the impact to the project metric attributable to each risk factor. The `expected net impact` is computed as the product of the likelihood and the conditional impact.” Alikhan discloses, in para. [0067], with respect to the likelihood model, “There are several techniques for addressing classification problems, such as decision-tree classifier, nearest-neighbor classifier, Bayesian classifier, Artificial Neural Networks, support vector machines and regression-based classification.” The predictive models in Alikhan, including the likelihood model and the conditional impact model, involving Artificial Neural Networks, read on the claimed “machine learning model,” and the trained models in Alikhan read on the claimed “anomaly detection model,” where the identification of impacts in Alikhan reads on the claimed “anomaly detection.”
“Receive business rules associated with an entity.” Alikhan discloses, in para. [0004], “Often, business processes have been established to group projects into a portfolio and subsequently track and manage performance of both individually selected projects and the entire project portfolio over time. The portfolio under management may span the organization and consist of projects of varying strategic intents and operational complexity. Quantitative targets are pre-established at both the project and portfolio levels, with business success defined and measured by attainment of targets for both.” Alikhan discloses, in para. [0041], “Each initiative may be described by a ‘fingerprint’ of characteristics spanning multiple dimensions. Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative ‘fingerprint’ to historically observed performance events.” The establishment of fingerprints for new business projects or initiatives, including characteristics like business processes, targets, and/or strategic intents, reads on the claimed “receive business rules,” where the party tasked with executing the new business projects or initiatives read on the claimed “entity.” Additionally or alternatively, DeAngelis teaches the claim limitations (see below).
“Receive transaction data identifying transactions associated with the entity.” Alikhan discloses, in para. [0027], “Modern organizations often have a large portfolio of initiatives underway at any given point. The term ‘initiative’ is used to denote a set of activities that have a common objective, a corresponding set of specific performance metrics, and an associated multi-period business case that specifies the planned targets for each metric of interest in each time period in the plan.” The set of activities in Alikhan reads on the claimed “transactions,” and data related to the set reads on the claimed “transaction data.”
“Process the business rules and the transaction data, with the anomaly detection model, to identify a remediation issue associated with the transaction data.” Alikhan discloses, in para. [0083], “Build a predictive model (decision-tree model for example) to predict Likelihood of Performance-factors, as a function of deal-signature (or initiative signature);” in para. [0084], “Build a linear model to estimate the conditional impact attributable to each performance-factor, respecting polarity (positive and negative signs);” in para. [0085], “Combine the two models to predict expected net impact at the level of a new initiative, by summing over the product of probability and conditional impact of each positive and negative factor;” in para. [0086], “For a new initiative, using 218 analytic model to predict performance issues and their impact; and in para. [0087], “Analyzing 220 new initiative in terms of predicted performance issues, predicted performance impacts, and predicted portfolio performance.” The analyses performed by the system in Alikhan reads on the claimed “process the business rules and the transaction data,” use of the analytic model in Alikhan reads on the claimed “with the anomaly detection model,” and identifying impacts and mitigation actions reads on the claimed “identify a remediation issue associated with the transaction data.”
“Process data identifying the remediation issue.” Alikhan discloses, in para. [0112], “An example method may comprise, for a business initiative, determining key negative and positive performance factors by a computer from a structured taxonomy of negative and positive performance factors stored in a memory, and modeling the key negative and positive performance factors by the computer, where the key negative and positive performance factors are modeled based, at least partially, upon a likelihood of occurrence of the key negative performance factors during the business initiative, and based, at least partially, upon potential impact of the key performance factors on the business initiative; and providing the modeled performance factors in a report to a user, where the report identifies the negative performance factors, and identifies the positive performance factors which may at least partially offset the negative performance factors.” The analyses leading to identification of the reported negative performance factors in Alikhan reads on the claimed “process data” step, with the identification of the reported negative performance factors reading on the claimed “identifying the remediation issue.”
“Process data identifying the remediation issue” “with a remediation solution model, to determine a remediation solution for the remediation issue.” Alikhan discloses, in para. [0113], “The modeling may comprise linking at least one mitigation action to at least one of the negative performance factors. The method may further comprise prioritizing the mitigation actions based, at least partially, upon to financial impact of the mitigation actions on the business initiative.” Performance of the modeling in connection with linking mitigation actions to negative performance factors in Alikhan reads on the claimed “process data identifying the remediation issue” “with a remediation solution model.” The prioritizing of mitigation actions in Alikhan reads on the claimed “determine a remediation solution for the remediation issue.”
“Cause the remediation solution to be implemented for the customers.” Alikhan discloses, in para. [0114], “provide the modeled performance factors in a report to a user, where the report identifies the negative performance factors, and identifies the positive performance factors which may be used to at least partially offset the negative performance factors.” The providing of the report of positive performance factors in Alikhan reads on the claimed “cause the remediation solution to be implemented,” and the involvement of customers (customer satisfaction and customer incentive—see paras. [0004], [0092], and [0015]) in Alikhan reads on the claimed “for the customers.” Additionally or alternatively, “the customers” aspect is taught by Cunningham (see rationale below).
“Retrain the remediation solution model based on a result of the remediation solution.” Alikhan discloses, in para. [0041], “Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative ‘fingerprint’ to historically observed performance events. The analysis results may be made available to project managers and contributors via a web-based portal. Additionally, observed factors, and their relative impact on any gap observed between the actual and target performance metrics, may be captured periodically from subject matter experts (SMEs) and used to continuously improve the performance factor likelihood and impact models.” Alikhan discloses, in para. [0054], “An initial taxonomy can continue to be refined over time to reflect new and changing categories of risk factors, as long as the historical data set of observations is mapped onto the updated taxonomy.” Alikhan discloses, in para. [0060], “Risk status is included in reporting and is tracked over time. That is, on a regular basis, previously reported risks are reviewed by relevant stake holders--which risks are resolved and how, which risks remain influential and what has been/could be done to address the risks. As a result, best practices and lessons learned for addressing specific risks are systematically culled, providing various business benefits such as guiding mitigation planning. Additionally, the impact that any given risk factor exerts on a corresponding project performance metric is elicited each time period from subject matter experts, such as a delivery project executive in the case of client delivery projects. This step provides the data necessary to continuously improve the quantitative estimate of the collective impact of a set of anticipated risk factors on a new initiative.” Alikhan discloses, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors.” Alikhan discloses, in para. [0077], “The analytics rely on IBM SPSS for both re-training the risk occurrence models as new data becomes available each time period and for scoring new initiatives at the request of a business analyst.” The use of the analysis results made available to project managers and contributors for purposes of continuously improving models in Alikhan, the refining of taxonomies to reflect new and changing categories of risk factors in Alikhan, the use of data for continuously improving estimates in Alikhan, the use of data collected from completed or on-going projects to train predictive models in Alikhan, and the re-training of risk occurrence models in Alikhan, read on the claimed “retrain the remediation solution model based on a result of the remediation solution,” particularly where the input data entered into the models relate to mitigation actions. Additionally or alternatively, in Alikhan, models are trained using data from completed (historical) or on-going (in-flight) initiatives (see para. [0062]), and the trained models are used to perform analysis on new initiatives (see para. [0076]). The new initiatives, after time passes, become completed or on-going initiatives, which are then used as data for training models in Alikhan. The cycle reads on the claimed “retrain the remediation solution model based on a result of the remediation solution.”
DeAngelis teaches limitations below of independent claim 8 that do not appear to be explicitly taught in their entirety by Alikhan:
“Receive historical business data identifying historical business rules associated with” “laws, rules, or regulations that are enforced by one or more governmental agencies.” Although the examiner’s view is that it is widely known and accepted that any business must necessarily perform at least one act that is legal in conducting its affairs, and that such an act would read on the language of the claim, for purposes of further strengthening the rejection, the examiner cites DeAngelis. DeAngelis teaches, in para. [0006], “Businesses today face many external pressures.” DeAngelis also teaches, in para. [0006], “Another set of pressures includes compliance with governmental regulations. Over the last several years, a tremendous amount of new laws and regulations have been promulgated, which have created costly and complex compliance requirements for businesses.” DeAngelis teaches, in para. [0020], “Continuing with the banking example, therefore, the compliance issues may include meeting regulatory compliance requirements with respect to the intake of new customer, such as Office of Foreign Assets Control (OFAC) regulations, privacy regulations, U.S. Patriot Act requirements, the Bank Secrecy Act, other banking regulations, etc.” DeAngelis teaches, in para. [0023], “Based on the protection/security strategy (block 34), the compliance strategy (block 36) and the optimization strategy (block 38), a master plan related to the business process may be developed at block 40.” DeAngelis teaches, in para. [0023], “Further, because new protection/security, compliance and optimization concerns may arise over time for the enterprise, the process described above may undergo, as signified by block 51, a continual ‘life cycle’ strategic monitoring of the business process so as to permit the development, for example, of a revised master plan in view of new threats, compliance issues and optimization opportunities.” See also, paras. [0025] and [0040], of DeAngelis. The use of data indicative of governmental regulations, in DeAngelis, reads on the claimed “receive historical business data identifying historical business rules associated with” “laws, rules, or regulations that are enforced by one or more governmental agencies.”
DeAngelis describes, in its abstract, methods and systems for optimizing business processes, complying with governmental regulations, and identifying threat and vulnerability risks, similar to the claimed invention and to Alikhan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk data, mitigation action data, and related analyses, of Alikhan, to include coverage of risk data, compliance data, and related analyses, associated with governmental regulations, as in DeAngelis, because dealing with such regulations is one of many known external pressures on businesses, and can affect the cost and complexity of doing business, as taught by DeAngelis (see para. [0006]).
Kuster teaches limitations below of independent claim 8 that do not appear to be explicitly taught in their entirety by the combination of Alikhan and DeAngelis:
“Wherein the one or more processors, when pre-processing the historical business data and the historical transaction data, are to: detect corrupt records from the historical business data and the historical transaction data.” As explained above, the combination of Alikhan and DeAngelis discloses elements that read on the claimed “pre-process” “the historical business data and the historical transaction data.” Kuster teaches, in para. [0017], “a backend system and/or a third party system may, in processing the received branch data, cleanse the data to detect and correct or remove corrupt, incomplete, inaccurate, and/or irrelevant data.” The detecting of corrupt data in Kuster reads on the claimed “detect corrupt records,” wherein Alikhan discloses performing such a step in relation to “the historical business data and the historical transaction data.”
Kuster describes data processing and reporting (see para. [0003]), similar to the claimed invention and to the combination of Alikhan and DeAngelis. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of the combination of Alikhan and DeAngelis, to include the cleansing and related acts of Kuster, to ensure the data used is complete, accurate, and relevant, as taught by Kuster (see para. [0017]).
Argyros teaches limitations below of independent claim 8 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, DeAngelis, and Kuster:
The claimed “processing” includes “natural language processing.” Argyros teaches, in para. [0025], “An embodiment performs a natural language processing (NLP) algorithm to extract risk identifiers from the previous risk assessment reports. In other words, NLP algorithms may transform natural language statements contained in previous risk assessment reports into structured facts. For example, a computer may parse a body of text, sometimes referred to as a `corpus` or `text corpus`, and use NLP algorithms to extract risk identifiers from this corpus. The extracted risk identifiers may be stored in a fact database, which may then be utilized to configure risk assessment software for an organization.”
Argyros describes, in its abstract, determining features involving risk from text, similar to the claimed invention and to the combination of Alikhan, DeAngelis, and Kuster. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included natural language processing, as taught by Argyros, as part of the input data processing of the combination of Alikhan, DeAngelis, and Kuster, when processing input data in the form of existing reports in the combination of Alikhan, DeAngelis, and Kuster. Doing so would be “To facilitate review of the operational and all other types of risk, illustrative embodiments recognize that an organization may use a risk assessment software which may solicit risk information from a business unit about a process subject to a risk and communicate the risk information to a risk management system via a network,” as taught by Argyros (see para. [0017]).
Vlasimsky teaches limitations below of independent claim 8 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, DeAngelis, Kuster, and Argyros:
“Process the historical business data and the historical transaction data to separate the historical business data and the historical transaction data into a training set, a validation set, and a test set.” Alikhan discloses, in para. [0041], “Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative "fingerprint" to historically observed performance events.” Alikhan discloses, in para. [0067], “There are several techniques for addressing classification problems, such as decision-tree classifier, nearest-neighbor classifier, Bayesian classifier, Artificial Neural Networks, support vector machines and regression-based classification.” Alikhan discloses, in para. [0068], the use of “historical training-set records” and “multiple testing and training sets.” The splitting of data into testing and training sets, in Alikhan, reads on the claimed “process the historical business data and the historical transaction data to separate the historical business data and the historical transaction data into a training set” “and a test set.” Vlasimsky teaches, in para. [0060], “The dataset 108 may be segmented into respective units that include a training set 120, a test set 122, and blind validation set 124.” Vlasimsky teaches, in para. [0061], “The training set 120 is a subset of dataset 108 that is used to develop the predictive model. During the ‘training’ process, and during the course of model development 104, the training set 120 is presented to a library of algorithms that are shown generally as pattern recognition engine 126. The pattern recognition engine performs multivariate, non-linear analysis to 'fit' a model to the training set 120. The algorithms in this library may be any statistical algorithm that relates one or more variables to one or more other variables and tests the data to ascertain whether there is a statistically significant association between variables. In other words, the algorithm(s) operate to test the statistical validity of the association between the risk factors and the associated outcomes.” The segmenting of the dataset into the training set, the test set, and the blind validation set, in Vlasimsky, reads on the claimed “separate” “into a training set, a validation set, and a test set.” That is, in one interpretation of the cited references, Vlasimsky teaches adding a validation set to the testing and training sets of Alikhan.
Vlasimsky describes, in its abstract, a general-purpose decision support and decision making predictive analytics engine, similar to the claimed invention and to the combination of Alikhan, DeAngelis, Kuster, and Argyros. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have added, to the testing and training sets, of the combination of Alikhan, DeAngelis, Kuster, and Argyros, the validation sets of Vlasimsky, to confirm the validity of the models, as taught by Vlasimsky (see, e.g., claim 26 of Vlasimsky).
Cunningham teaches limitations below of independent claim 8 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky:
The claimed “process data identifying the remediation issue” is “with a customer identifier model, to identify customers affected by the remediation issue.” Alikhan discloses, in para. [0041], “Each initiative may be described by a ‘fingerprint’ of characteristics spanning multiple dimensions. Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative ‘fingerprint’ to historically observed performance events.” Alikhan discloses, in para. [0089], “Features may be used to determine the probability and financial impact of potential business initiative performance factors by evaluating the business initiative ‘fingerprint’ versus ‘fingerprints of prior business initiatives of a same type.’” Alikhan discloses, in para. [0064], “A key part of the new approach is using data collected over time to identify patterns of risks arising for initiatives having particular characteristics and estimating the impact that these risks will have on the initiative, in terms of deviation from the initiative target. We describe here a two-step statistical modeling approach to address these questions.” Alikhan discloses the involvement of customers in initiatives in terms of “customer satisfaction” (see paras. [0004] and [0115]), and “customer incentive” (see FIG. 14). Cunningham teaches, in para. [0007], “Most such business entities organize their customer service department into layers or levels of ‘triage’, so that when a customer initially contacts a customer service, much of the service is automated or handled by lower-skilled representatives.” Cunningham also teaches, in para. [0008], that “However, for the percentage of complainants whose problem is not resolved at this first level of customer service, the ‘problem ticket’ or complaint may be ‘escalated’ to the next higher level of customer service, in which more skilled customer service agents may apply their expertise and authority to resolve the situation.” Cunningham teaches, in para. [0011], “Most customer service organizations recognize that this escalation process may lead to exasperation of the customer's frustration as it requires time and effort to move the problem handling from the initial level of customer service to the eventual level where a satisfactory solution can be had.” Cunningham further teaches, in para. [0023], that “The inventors of the present invention have recognized that an additional solution is required to facilitate proactive handling of customer complaint and feedback situations which could lead to improved customer satisfaction while reducing or eliminating the time and frustration of following traditional models of escalation of problem tickets.” Cunningham further teaches, in para. [0050], that “In practice, when ‘live’ or new PMRs are input into the analysis modules instead of historical, already-resolved PMRs, these predictive outputs and the cut off thresholds would be used to prioritize action and to ‘prematurely’ escalate PMRs which are expected to become critical eventually.” The analysis of problem tickets or complaints in Cunningham reads on the claimed “process data identifying the remediation issue,” the use of analysis modules in Cunningham reads on the claimed “with a customer identifier model,” and the identification of PMRs of customers for early escalation reads on the claimed “identify customers affected by the remediation issue.”
The claimed “process data identifying the remediation issue” involves additional data “identifying” of “the customers.” See the immediately preceding bullet point regarding the identification of customers with PMRs qualifying for early escalation in Cunningham.
“Cause the remediation solution to be implemented for the customers.” Cunningham teaches, in para. [0051], “Thus, by predicting and escalating in advance, a customer service department and act proactively and actually preempt much of the frustration and loss of customer satisfaction that might otherwise occur using the traditional methods of escalation.” The implementation of proactive and preemptory acts to satisfy customers in Cunningham reads on the claimed “cause the remediation solution to be implemented for customers.” Note, for example, Cunningham’s teaching in para. [0009], “For example, if a retail store sells a household appliance to a purchaser and it is dented or scratched during deliver, the first level customer service may offer the customer a choice of (a) a partial refund in which the customer would keep the slightly damaged appliance but receive monetary compensation, or (b) a replacement new appliance which would be delivered within perhaps 5 business days. However, the customer may not want the refund, and may also wish to demand a replacement product in a quicker delivery time than the offered or projected 5 days.”
Cunningham teaches, in para. [0023], “an additional solution is required to facilitate proactive handling of customer complaint and feedback situations,” similar to the claimed invention and to the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky. It would have been obvious to a person having ordinary skill in the art, to have utilized the customer complaint escalation aspects of Cunningham, as part of the performance factor analyses and predictions of the combination of Alikhan, DeAngelis, Kuster, Argyros, and Vlasimsky, “which could lead to improved customer satisfaction while reducing or eliminating the time and frustration,” of customers, as taught by Cunningham (see para. [0023]).
Regarding claim 9, the combination of Alikhan, DeAngelis, Kuster, Argyros, Vlasimsky, and Cunningham teaches the following limitations:
“The device of claim 8, wherein the one or more processors are further configured to: process data identifying the remediation issue, with a root cause model, to determine a root cause and a severity of the remediation issue.” Alikhan discloses, in para. [0094], “The process may comprise determining impact of performance factors with the use of hierarchical taxonomy modeling where performance factors are captured at different levels or layers of the hierarchy.” Alikhan discloses, in para. [0095], “For any business initiative, this may be applied to identify and quantify business initiatives post-close, used for anticipation for new and in-process business initiatives, and to also manage portfolios. For example, for post-close business initiatives, analysis and analytics may comprise identifying initiative execution performance factors and root causes, and their impact on initiative performance, and capture up to date lessons learned from initiative execution teams.” The determination of performance factors using hierarchical taxonomy modeling and analysis and analytics in Alikhan reads on the claimed “identifying the remediation issue, with a root cause model,” the identification of root causes in Alikhan reads on the claimed “to determine a root cause,” and the impacts of the performance factors in Alikhan reads on the claimed “severity of the remediation issues.”
Regarding claim 10, the combination of Alikhan, DeAngelis, Kuster, Argyros, Vlasimsky, and Cunningham teaches the following limitations:
“The device of claim 8, wherein the one or more processors, when causing the remediation solution to be implemented, are configured to: calculate a payment for each of the customers based on data identifying the remediation solution and the customers; generate communication channels for the customers; and cause the remediation solution to be implemented by providing the payments to the customers via corresponding ones of the communication channels.” Cunningham teaches, in para. [0009], “For example, if a retail store sells a household appliance to a purchaser and it is dented or scratched during deliver, the first level customer service may offer the customer a choice of (a) a partial refund in which the customer would keep the slightly damaged appliance but receive monetary compensation, or (b) a replacement new appliance which would be delivered within perhaps 5 business days. However, the customer may not want the refund, and may also wish to demand a replacement product in a quicker delivery time than the offered or projected 5 days.” The setting of refund amounts and/or replacement products in Cunningham reads on the claimed “calculate a payment,” the assigning of service agents to customers in Cunningham reads on the claimed “generate communication channels,” and the delivery of refunds and/or replacement products in Cunningham reads on the claimed “cause the remediation solution to be implemented.” The rationales for combining the teachings of Cunningham with those of the combination of Alikhan, Kuster, and Argyros, as outlined in the rejection of claim 8 above, also apply to this rejection of claim 10.
Regarding claim 12, the combination of Alikhan, DeAngelis, Kuster, Argyros, Vlasimsky, and Cunningham teaches the following limitations:
“The device of claim 8, wherein: the remediation issue includes a failure of the entity to comply with a regulation, and the remediation solution includes correcting the failure of the entity to comply with the regulation.” Alikhan discloses, in para. [0004], “Often, business processes have been established to group projects into a portfolio and subsequently track and manage performance of both individually selected projects and the entire project portfolio over time. The portfolio under management may span the organization and consist of projects of varying strategic intents and operational complexity. Quantitative targets are pre-established at both the project and portfolio levels, with business success defined and measured by attainment of targets for both. For instance, revenue and cost represent commonly used financial targets, while customer satisfaction may be a more relevant target for business initiatives in a services organization. No matter the specifics of the target metrics, the challenge is to optimally balance resource investment across the entire portfolio of current and potential projects to ensure that the targets are achieved.” Alikhan also teaches, in para. [0027], “Modern organizations often have a large portfolio of initiatives underway at any given point. The term ‘initiative’ is used to denote a set of activities that have a common objective, a corresponding set of specific performance metrics, and an associated multi-period business case that specifies the planned targets for each metric of interest in each time period in the plan.” Alikhan further teaches, in para. [0056], “Certain types of projects exhibit a significant propensity for certain types of performance related risk factors. For example, examination of historical client delivery projects may indicate that those projects that relied on geographically dispersed delivery teams had a much higher rate of development-related negative risk factors. In this case, the makeup of the delivery team can be determined prior to the start of the initiative, and appropriate actions may be taken to mitigate the anticipated risk factor. In order to statistically learn such correlations, a relevant set of attributes with which each project may be characterized may be needed.” The business processes, strategic intents, targets, and/or objectives of the projects or initiatives in Alikhan read on the claimed “regulation,” the occurrence of related negative risk factors in Alikhan reads on the claimed “failure of the entity to comply with a regulation,” and performance of mitigating actions in Alikhan read on the claimed “correcting the failure.”
Regarding claim 13, the combination of Alikhan, DeAngelis, Kuster, Argyros, Vlasimsky, and Cunningham teaches the following limitations:
“The device of claim 8, wherein the one or more processors are further configured to: provide a user interface that includes data identifying progress associated with implementation of the remediation solution.” Alikhan discloses, in para. [0077], “At the user interaction layer, the IBM COGNOS BUSINESS INTELLIGENCE product capabilities are used for report authoring and delivery, enabling drill down from, e.g., a portfolio analysis into details of a specific initiative.” Alikhan also teaches, in para. [0095], “For any business initiative, this may be applied to identify and quantify business initiatives post-close, used for anticipation for new and in-process business initiatives, and to also manage portfolios. For example, for post-close business initiatives, analysis and analytics may comprise identifying initiative execution performance factors and root causes, and their impact on initiative performance, and capture up to date lessons learned from initiative execution teams. This may produce insights that generate quantifiable explanation of what happened in a time period and allows for comparison across initiatives, and real-time feedback on mitigation actions and best practices being driven by initiative execution teams.” Alikhan further teaches, in para. [0101], “For a business initiative, for example, analytic components may comprise” the following: in para. [0102], “Core set of statistical models to predict business performance factors and estimate their potential financial impact, at an individual initiative and an initiative portfolio level,” in para. [0103], “Boosted hierarchical classification trees to predict and prioritize performance factors as a function of initiative descriptor combinations that can be applied at any level of the performance factor hierarchy,” in para. [0104], “Regression methods updated with expert-specified weights to link performance factors to financial performance,” in para. [0105], “Comprehensive reports, such as with the use of business intelligence and financial performance management software, such as COGNOS from International Business Machines Corporation for example, to provide views of predicted performance factors, financial impacts, and mitigation actions,” in para. [0106], “Individual initiative views of predicted high impact performance factors,” in para. [0107], “Portfolio views of expected financial performance,” in para. [0108], “Temporal views of deal performance factors over the initiative execution time period,” and in para. [0109], “Suggested mitigation actions.” The COGNOS interface and/or the report interface in Alikhan reads on the claimed “user interface,” temporal views of deal performance factors over initiative execution time periods in Alikhan read on the claimed “data identifying progress associated with implementation of the remediation solution,” where mitigation actions in Alikhan read on the claimed “remediation solution.” Additionally or alternatively, the feedback loop in Alikhan, where initiative performance data from downstream reports is used to re-train the models for future cycles, teaches “identifying progress” via the identification of impacts of various performance factors and mitigating actions on the initiative. See also the “risk status” features described in para. [0060] of Alikhan.
Regarding claim 14, the combination of Alikhan, DeAngelis, Kuster, Argyros, Vlasimsky, and Cunningham teaches the following limitations:
“The device of claim 8, wherein the one or more processors, when causing the remediation solution to be implemented, are configured to: cause the remediation solution to be assigned to an employee of the entity; track progress of the employee with regard to implementing the remediation solution; and provide a user interface that includes data identifying the progress of the employee with regard to implementing the remediation solution.” Alikhan discloses, in para. [0095], “For any business initiative, this may be applied to identify and quantify business initiatives post-close, used for anticipation for new and in-process business initiatives, and to also manage portfolios. For example, for post-close business initiatives, analysis and analytics may comprise identifying initiative execution performance factors and root causes, and their impact on initiative performance, and capture up to date lessons learned from initiative execution teams. This may produce insights that generate quantifiable explanation of what happened in a time period and allows for comparison across initiatives, and real-time feedback on mitigation actions and best practices being driven by initiative execution teams.” Alikhan further teaches, in para. [0101], “For a business initiative, for example, analytic components may comprise” the following: in para. [0102], “Core set of statistical models to predict business performance factors and estimate their potential financial impact, at an individual initiative and an initiative portfolio level,” in para. [0103], “Boosted hierarchical classification trees to predict and prioritize performance factors as a function of initiative descriptor combinations that can be applied at any level of the performance factor hierarchy,” in para. [0104], “Regression methods updated with expert-specified weights to link performance factors to financial performance,” in para. [0105], “Comprehensive reports, such as with the use of business intelligence and financial performance management software, such as COGNOS from International Business Machines Corporation for example, to provide views of predicted performance factors, financial impacts, and mitigation actions,” in para. [0106], “Individual initiative views of predicted high impact performance factors,” in para. [0107], “Portfolio views of expected financial performance,” in para. [0108], “Temporal views of deal performance factors over the initiative execution time period,” and in para. [0109], “Suggested mitigation actions.” The assignment of tasks to the initiative execution teams in Alikhan read on the claimed “cause the remediation solution to be assigned to an employee of the entity.” See also, “performance factors may be assigned to one or more teams of people to address” in para. [0093] of Alikhan. The temporal views of deal performance factors over the initiative execution time period in Alikhan reads on the claimed “track progress of the employee with regard to implementing the remediation solution.” Provision of the COGNOS interface and/or the report interface in Alikhan reads on the claimed “provide a user interface.” The reports provided via the COGNOS interface regarding performance factors, financial impacts, and mitigation actions in Alikhan read on the claimed “provide a user interface that includes data identifying the progress of the employee with regard to implementing the remediation solution.”
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alikhan, in view of DeAngelis, further in view of Kuster, further in view of Argyros, further in view of Vlasimsky, further in view of Cunningham, and further in view of U.S. Pat. No. 10,410,142 B1 to Hess et al. (“Hess”).
Regarding claim 11, the combination of Alikhan, DeAngelis, Kuster, Argyros, Vlasimsky, and Cunningham teaches the following limitations:
“The device of claim 8, wherein the one or more processors, when receiving the business rules associated with the entity, are configured to: utilize crawlers to retrieve documents associated with the entity; and perform” “natural language processing on the documents to identify the business rules in the documents.” Argyros teaches, in para. [0025], “An embodiment performs a natural language processing (NLP) algorithm to extract risk identifiers from the previous risk assessment reports.” Argyros teaches, in para. [0073], “Documents 314 may be retrieved from a database, such as database 312, into which users previously submitted said documents. In other embodiments, documents 314 may be respectively retrieved from different databases or other different sources. For example, a document may be retrieved from an internal database administered by a single organization, whereas another document may be retrieved by a web crawler that scans pertinent documents across public websites and databases.” The rationales for combining the teachings of Argyros with the teachings of the combination of Alikhan, DeAngelis, Kuster, Vlasimsky, and Cunningham, as outlined above in the rejection of independent claim 8, also apply to this rejection of claim 11.
Hess teaches limitations below of claim 11 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, DeAngelis, Kuster, Argyros, Vlasimsky, and Cunningham:
The claimed “perform” step involves performing “optical character recognition.” Hess teaches, in col. 6, ll. 31-38, “In some implementations, the risk information may be provided by the user 106 operating the user device 100. For example, the user 106 may enter the risk information directly through a user-interface or data port. In some instances, the user device 100 may be configured to extract data from reports provided by the user 106 (e.g., using optical character recognition to extract data from a scanned image).”
Hess teaches “integrated risk analysis management” (see col. 1, ll. 6 and 7), similar to the claimed invention and to the combination of Alikhan, DeAngelis, Kuster, Argyros, Vlasimsky, and Cunningham. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the optical character recognition taught by Hess, in the processing of input data taught by the combination of Alikhan, DeAngelis, Kuster, Argyros, Vlasimsky, and Cunningham, to facilitate extraction of data from scanned images of reports, as taught by Hess (see col. 6, ll. 31-38).

Response to Arguments
With regard to the applicant’s arguments on pp. 14-17 of the Response, regarding the 35 USC 103 rejections that were based on various combinations of the cited Alikhan, Kuster, Argyros, Phillips, Hayes-Roth, Hess, and Cunningham references, the arguments have been fully considered, but are moot, because new grounds of rejection under 35 USC 103 rely on the newly cited DeAngelis and Vlasimsky references to teach claim limitations allegedly not disclosed or taught by the previously cited references. Accordingly, the claims remain rejected under modified 35 USC 103 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2005/0228685 A1 to Schuster et al. describes carrying out, facilitating, overseeing and otherwise managing initial and ongoing compliance, certification, risk mitigation and/or loss prevention, as it relates to a rule by analyzing and arranging the rule into a set of algorithms and documents (see abstract).
U.S. Pat. App. Pub. No. 2006/0047561 A1 to Bolton describes providing a framework for operational risk management and control (see abstract).
U.S. Pat. App. Pub. No. 2008/0262895 A1 to Hofmeister et al. describes pieces of the end-to-end resilience capability such as impact assessments, continuity plans and monitoring/alert technologies (see abstract).
U.S. Pat. App. Pub. No. 2009/0157446 A1 to McCreary describes a software application that enables a user to create and monitor internal controls for compliance with one or more compliance regimes by an entity (see abstract).
U.S. Pat. App. Pub. No. 2011/0131076 A1 to Leidner et al. describes mining risks including providing a set of risk-indicating patterns on a computing device; querying a corpus using the computing device to identify a set of potential risks by using a risk-identification-algorithm based, at least in part, on the set of risk-indicating patterns associated with the corpus; comparing the set of potential risks with the risk-indicating patterns to obtain a set of prerequisite risks; generating a signal representative of the set of prerequisite risks; and storing the signal representative of the set of prerequisite risks in an electronic memory (see abstract).
U.S. Pat. App. Pub. No. 2015/0073859 A1 to Bagheri et al. describes how a first set of one or more key performance indicators (KPIs) is received relating regulatory data to financial risk to the caregiving facility from government regulations (see abstract).
U.S. Pat. App. Pub. No. 2017/0109671 A1 to Nagaraja Rao et al. describes a system and method to identify risks and provide strategics to overcome risks. (see abstract).
U.S. Pat. App. Pub. No. 2017/0352105 A1 to Billings describes a system performing machine learning to predict and identify claims that have a high likelihood of migrating across a predetermined risk threshold and to generate intervention strategies to mitigate the likelihood of migration (see abstract).
U.S. Pat. App. Pub. No. 2018/0053128 A1 to Costas describes methods and systems for the collection of documents that belong to a regulatory corpus, and the building of a data structure that will capture the relationships between their constituent parts (see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624